DETAILED ACTION
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 13, 2022.
Applicant's election with traverse of the Group I invention in the reply is acknowledged.  The traversal is on the ground(s) that a search of the non-elected invention would not unduly burden the examiner.  This is not found persuasive because the requirement set forth the distinct technical features within each group and a separate classification status for each group.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8 & 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porret et al., [US 6,553,722].  Porret teaches of a port assembly (note figs. 3 & 9 for instance) comprising: an annular port ring (4) configured for placement in a barrier wall (chamber wall), the annular port ring defining a port opening (6) extending from a first end (left end as shown in fig. 5) to a second end (right end as shown in fig. 5) and an annular sealing surface (shown as the stepped surface of (4) in fig. 5) about the port opening on the second end; a port cover (2) mechanically coupleable to the annular port ring, wherein the port cover defines an annular mating surface (shown as the peripheral section of the cover) configured to couple to the annular sealing surface of the annular port ring; and a manually actuatable handle (50, 51, 52) in mechanical communication with the port cover, where the handle extends from the first end of the annular port ring away from the second end (fig. 5).  As to Claim 2, the annular port ring defines an axle pathway (shown traversing the ring in fig. 5) from the first end to the second end and the handle comprises an axle (50) disposed in the axle pathway, wherein the axle is coupled to the port cover {via (51)} and the axle is rotatably disposed in the axle pathway (disclosed).  As to Claim 3, the axle is linearly translatable along the axle pathway (such as when installed or removed for instance).  As to Claim 8, the annular sealing surface and the annular mating surface mutually define mating alignment features (shown in fig. 5).  As to Claim 10, the second end is configured to be positioned in an isolated environment and the first end is configured to be positioned outside of the isolated environment (note figs. 1 & 5 & disclosure).  As to Claim 11, the port cover is pivotable relative to the annular port ring (fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Porret et al.  Porret teaches applicant’s basic inventive claimed assembly as outlined {mapped} above, but does not show the handle’s axel as having a first portion that is detachable from a second portion.  As to this aspect, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the axle into two separable parts {such as for ease of assembly}, since it has been held that constructing a formally integral structure into various elements, where the elements perform the same function as the integral structure, involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Allowable Subject Matter
Claims 4-7 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various port assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
May 24, 2022

/James O Hansen/Primary Examiner, Art Unit 3637